Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/07/20 has been entered.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication and reception modules in claims 1 and 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See par. 0041, 55, and fig. 1 no. 190.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 20 is allowed.

Claims 8-9, 11-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed. Consequently, the claims would be allowed as per above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dharawat (US 20160041593 A1, cited by applicant of record) in view of Jung (US 20160150357 A1).

Regarding claims 1 and 13, Dharawat discloses an electronic device [fig. 2 no. 200], comprising:
a communication module [fig. 2 no. 222]; and
at least one processor [fig. 2 no. 214, 216] operably connected to the communication module, wherein the at least one processor is configured to:
establish a first network connection with a first external electronic device via a first communication module of the communication module (The wireless transceivers connect to external devices through e.g., Bluetooth, WLAN, cellular networks (i.e., first network connection) [par. 0040]);
identify a first distance between the electronic device and the first external electronic device (This device determines the proximity of the external device, where signal strength and/or signal quality are used to determine the distance [par. 0043, 49, 55-56, fig. 4]);
identify first state information about the first external electronic device (User confirmation, including whether is an authorized person (i.e., first state info) [par. 0052, fig. 3]); and
control a module to remain in a sleep state based on the first state information and the first distance (The proximity and user confirmation info are used to activate/deactivate the sleep mode display or to not activate/deactivate the sleep mode display (i.e., remain in a sleep state during a sleep time) [par. 0063, fig. 3]).
Although Dharawat discloses controlling to remain in a sleep state based on state info and distance, as discussed above, Dharawat does not explicitly disclose control a reception module of the first communication module during a sleep time identified. However, these concepts are well known as disclosed by Jung.
In the same field of endeavor, Jung discloses:
control a reception module of the first communication module during a sleep time identified [par. 0171-172, fig. 7 no. 701, 703, 719].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dharawat with Jung. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of reducing power consumption [Jung par. 0008].

Regarding claims 2 and 14, Dharawat and Jung disclose everything claimed, as applied above.
Dharawat and Jung further disclose:
wherein the at least one processor is configured to control the reception module [Jung, as discussed above] of the first communication module to be in a wake up state during a wakeup time that is a remaining time in a designated period except for the sleep time (Sleep mode is adjusted (i.e., wakeup for a remaining time in a designated period not the sleep time) [Dharawat fig. 3 no. 312]).

Regarding claim 3, Dharawat and Jung disclose everything claimed, as applied above.
Dharawat further discloses:
wherein the at least one processor is configured to identify, as at least part of the first state information, an amount of data transmitted/received between the electronic device and the first external electronic device via the first network connection (Determination is made regarding how much expanded content to display (i.e., up to an amount transmitted/received), where the determination happens upon user confirmation (i.e., at least part of first state info) [fig. 3 no. 310, 314, fig. 5]).

Regarding claims 4 and 16, Dharawat and Jung disclose everything claimed, as applied above.
Dharawat further discloses:
wherein the at least one processor is configured to identify the first distance using a communication signal received via at least part of the communication module [fig. 4].

Regarding claim 5, Dharawat and Jung disclose everything claimed, as applied above.
Dharawat further discloses:
wherein the first state information includes at least one of information indicating whether the first external electronic device is in the sleep state, movement information about the first external electronic device (Uses sensors to determine presence (i.e., movement info) of device as part of user confirmation [par. 0052]), information indicating a kind of an application running on the first external electronic device, or information indicating whether a user wearing the first external electronic device is asleep.

Regarding claim 15, it is substantially similar to claims 3 and 5, except is in method claim format, and is rejected under substantially similar reasoning.

Regarding claims 6 and 17, Dharawat and Jung disclose everything claimed, as applied above.
Dharawat further discloses wherein the at least one processor is configured to:
when the first distance is less than a threshold distance, control a second communication module included in the communication module to receive the first state information from the first external electronic device via a second network connection (Bluetooth [par. 0037-38]); and
when the first distance is equal to or greater than the threshold distance, control the first communication module to receive the first state information from the first external electronic device via the first network connection (WiFi or cellular [par. 0040]).

Regarding claim 7, Dharawat and Jung disclose everything claimed, as applied above.
Dharawat further discloses:
wherein the threshold distance corresponds to a coverage range for the second network connection (The sensing component operates a short-range communication component when the device is proximate (i.e., coverage range) [par. 0037]).

Regarding claims 10 and 19, Dharawat and Jung disclose everything claimed, as applied above.
Jung further discloses:
wherein the at least one processor is configured to control the first communication module to transmit a signal related to the first network connection to the first external electronic device using a first power identified based on the first distance [par. 0302].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenney (WO 2019066863 A1) discloses transmitting in a low-power/battery environment that requires wake-up frames.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419